Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made final. Claims 1, 3-14, and 16-22 are pending.   

Status of Claims 
 Applicant’s amendment date 03/25/2021, amending claims 1, 7, 14, and 20. Cancelling claims 2, 15 and adding new claims 21-22. 

Response to Amendment 
The previously pending rejection under 35 USC 103, will be maintained. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
Response to Argument under 35 USC 103: 
Applicants argue: see remarks page 11
“none of the references teach using different machine learning models to generate multiple score as claimed”

Examiner respectfully disagree:
Applicant is reminded that claims must be given their broadest reasonable interpretation. Kislovskiy disclose in [0031-033] “machine learning techniques and/or algorithms to compute fractional risk quantities …. Risk quantities can be generalized for human driving”. Also, Kislovskiy in [0036] disclose “machine learning, neural networks, artificial intelligence, and the like …. Training can correspond to supervised or unsupervised machine learning methods to accurately quantify fractional risk (i.e., safety). As shown above, the system use a machine learning to generate multiple score as claim. With regard to applicant argument that the data has already been “received” and “filtered”, Kislovskiy disclose in [0169], “how long the driver has been on-duty or the driver’s current driving characteristics, and/or the driver’s historical safety rating. The driver’s safety rating may be determined from a stored driver’s profile”. Further, in Kislovskiy [0172], “the driver logs can store data indicating the driving characteristics of the driver …. Indicate a safety level of the driver”. 

 Applicants argue: see remarks page 12
“Kislovskiy also fails to teach “using a second machine learning model to generate, by the at least one processor, a revenue score indicating revenue of the first driver during the one or more time periods” 
Examiner respectfully disagree:
[0033], “a “trip classifier” or “trip classification engine” may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithm that classify …. Further inputs can be provided to the trip classifier, such as expected earnings or profitability for a particular vehicle class by servicing the trip given current conditions.”Kisclovskiy [0064], “estimated revenue for the vehicle”. see at least Kislovskiy Fig. 17 [0029], “expected earnings or profit per candidate vehicle”. Also, see Kislovskiy [0074] & [0165], “the cost optimizer 345 can generate an estimated trip cost or revenue 384 for each vehicle in the candidate set 323 based on the trip route”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding).
Regarding Claim 1: 
(Currently Amended) A method comprising: 
at a shared mobility service management computing platform comprising at least one processor, memory, and a communication interface: (see Kislovskiy Figs 1-6, [0029],  “the on-demand transportation management system (or “transport system”))  
receiving, by the at least one processor,  via the communication interface, driving information associated with a first driver of a shared mobility service, the driving information based on processed sensor data received from one or more sensors of a vehicle associated with the first driver; (see Kislovskiy Figs. 3-4 & 15 [0032], “an example risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle’s or driver’s attributes, ….. driver’s safety history, current state, and driving characteristics”. Also, see Kislovskiy [0082], “the database 340 can store live driver data 347 that indicates per driver … driver’s profile information, which can indicate preferred driving areas, driver rating, an incident log and/or the driving habits or characteristics of the driver. Also, see Kislovkiy [0083]-[0085], “determining the current or historical driving characteristics of the driver …. Can receiver accelerometer data or inertial measurement unit (IMU) data from the driver’s vehicle or the driver’s computing device”.  Also, see Kislovskiy [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDVs 487. Also, see Kislovskiy [0172], “receiver IMU data (1596), image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors to determine the driving characteristics of the driver”.)
causing a mobile device associated with the first driver to detect, during one or more time periods in which the first driver was transporting at least one passenger associated with the shared mobility service, at least one of [a recorded audio]  (see Kislovskiy Figs. 13 & 15 [0084], “determine the individual risk value 333 for the driver based on, for example, how long the driver has been on-duty and the current and/or historical driving characteristics of the driver …… transport management system can further receiver GPS data, image or video data, and/or audio data from a microphone of the driver device 385 or vehicle hardware to determine the individual risk value 333”. Kislovskiy [0096], “the driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger)”. Also, see Kislovskiy [0172], image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors”.) 
filtering, by the at least one processor, [[and based on the detected wireless signal of the passenger device]], the driving information to obtain a subset of the driving information associated with the one or more time periods; (see Kislovskiy Figs. 2-5 [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDV’s 487. The driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger), awaiting a transport invitation, or off-duty”. Also, see Kislovskiy [0162], “system can monitor driver states for on-duty drivers of various on-demand transportation services (1300). In doing so, the transport management system can track the time that the drivers are online or on-duty (1302)”. Examiner asset that Kislovskiy filter and obtain a subset of the driving information during a driver was transporting a passenger [0166]) 
using a first machine learning model to generate, (Kislovskiy [0031-0032], “machine learning techniques and/or algorithms to compute fractional risk quantities …. Risk quantities can be generalized for human driving”. Also, see [0036]) by the at least one processor, based on the subset of the driving information, a safety score indicating a safety of the first driver during the one or more time periods;  (see Kislovskiy Figs. 3-4 & 11-13 [0096], “correlated to the current conditions 399 to indicate the performance and driving characteristics of the driver”. Also, Kislovskiy [0162], “method of individualized risk regression based on vehicle matching … and can therefore individualize risk assessment per vehicle and/or driver given the vehicle’s or the driver’s current state”. Also, see Kislovkiy [0166], “can calculate an aggregate trip for each vehicle in the candidate set (1330). It is contemplated that this risk calculation can highly individual based on the driver state data (1332). Also, see [0031]-[0033], [0096] and [0169]. The individual risk value is calculated based on the driver state based on data collected from different sensors as showing in Figs. 3-4 (i.e., elements 346-398 & live conditions monitor 420) and [0057]-[0059], [0085]-[0087], & [0172])
using a second machine model to generate, by the at least one processor, a revenue score indicating a revenue of the first driver during the one or more time periods; and (Kislovskiy [0033], “a “trip classifier” or “trip classification engine” may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithm that classify …. Further inputs can be provided to the trip classifier, such as expected earnings or profitability for a particular vehicle class by servicing the trip given current conditions.”Kisclovskiy [0064], “estimated revenue for the vehicle”. see at least Kislovskiy Fig. 17 [0029], “expected earnings or profit per candidate vehicle”. Also, see Kislovskiy [0074] & [0165], “the cost optimizer 345 can generate an estimated trip cost or revenue 384 for each vehicle in the candidate set 323 based on the trip route”.) 
Examiner Note: the driver state (1332) is based if the driver is transporting a passenger or not transporting a passenger as disclose in [0096], [0162]. 
transmitting, by the at least one processor, via the communication interface, a notification of a ride opportunity to the first driver based on at least one of the safety score indicating the safety of the first driver during the one or more time periods or the revenue score indicating the revenue of the first driver during the one or more time periods. (see Kislovskiy [0029][0030], “based on a number of criteria described herein, including risk, estimated time of arrival, expected earning or profit per candidate vehicle ….. selecting a most optimal vehicle to service the transport request. Also, see Kislovskiy [0133],[0166], & [0170], “select a most optimal driver (e.g., a least risky driver/route combination) to service the transport request. one a most optimal driver is selected, the transport management system can transmit a transport invitation and route data to the selected driver to facilitate the trip over the least risk route”.) but, specifically fails to disclose a wireless signal of a passenger device associated with the at least one passenger; and based on the detected wireless signal of the passenger device; 
However, Harding teaches the following limitations: 
causing a mobile device associated with the first driver to detect,  … a wireless signal of a passenger device associated with the at least one passenger; filtering, by the at least one processor, and based on the detected wireless signal of the passenger device,  (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and detecting a voice of the passenger teaching in Kislovskiy on-demand transport system for the purpose of detecting a wireless signal of a passenger device associated with the passenger (Harding [0073]) because it would allow the system to determine that the passenger is within the vehicle during one or more time. 
Regarding Claim 2: (Cancelled) 
Regarding Claim 7: 
(Original) Kislovskiy in view of Harding disclose the method of claim 1, 
Kislovskiy further teach further comprising determining, by the at least one processor, that the first driver is within a threshold distance of a pickup location associated with the ride opportunity.  (see Kislovskiy [0132-0133], “ the transport management system can establish a geofence encompassing a certain proximity around the pick-up location, and include any vehicle within the geofence in the candidate set of vehicles … select a driver to service the transport request. The transport management system can make the final selection based on … distance or time to the pick-up location”. Also, see [0059], [0074], [0166] and [0169]) 

Regarding Claim 10: 
(Original) Kislovskiy in view of Harding disclose the method of claim 1, 
Kislovskiy further teach further comprising transmitting, by the at least one processor, via the communication interface, to a mobile system associated with the first driver, an indication of the first score and a recommendation for improving the first score. (see Kislovskiy [0085], “the individualized risk assessment for drivers can enable the on-demand transport management system 300 to also provide notifications to the drivers, either praising the driver for excellent, low-risk driving, suggesting that the driver take a break, or cautioning the driver to driver less aggressively. Such notifications can be provided to the drivers via the driver app 386 executing on the driver’s computing device 385”. Also, see Kislovskiy [0097], with this individual risk value 432 for the driver, the on-trip monitoring system 400 can perform any number of functions, such as providing notifications corresponding to the driver’s risk value 432 to the drivers computing device”.) 

Regarding Claim 11: 
(Original) Kislovskiy in view of Harding disclose the method of claim 1,
Kislovskiy further teach further comprising determining, based on the driving information, an attribute characterizing the first driver. (see Kislovskiy [0082], “the database 340 can store live driver data 347 that indicate per driver the number of hours that the driver has been on-duty and the driver’s profile information, which can indicate preferred driving area, driver rating, an incident log, and/or the driving habits or characteristics of the driver”. Also, see Kislovskiy [0172], “the driver logs can store data indicating the driving characteristics of the driver (1502)”. “the driver’s computing device or vehicle sensors to determine the driving characteristics of the driver”.) 
Regarding Claim 14: 
(Currently Amended) A computing platform comprising: 
at least one processor; a communication interface communicatively coupled to the at least one processor; and (see Kislovskiy Figs 1-6, [0029],  “the on-demand transportation management system (or “transport system”))  
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (see Kislovskiy [0042], “processor, memory, and instructions stored on computer-readable mediums”.) 
receive, via the communication interface, driving information associated with a first driver of a shared mobility service, the driving information comprising processed sensor data received from one or more sensors of a vehicle associated with the first driver; (see Kislovskiy Figs. 3-4 & 15 [0032], “an example risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle’s or driver’s attributes, ….. driver’s safety history, current state, and driving characteristics”. Also, see Kislovskiy [0082], “the database 340 can store live driver data 347 that indicates per driver … driver’s profile information, which can indicate preferred driving areas, driver rating, an incident log and/or the driving habits or characteristics of the driver. Also, see Kislovkiy [0083]-[0085], “determining the current or historical driving characteristics of the driver …. Can receiver accelerometer data or inertial measurement unit (IMU) data from the driver’s vehicle or the driver’s computing device”.  Also, see Kislovskiy [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDVs 487. Also, see Kislovskiy [0172], “receiver IMU data (1596), image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors to determine the driving characteristics of the driver”.)
	cause a mobile device associated with the first driver to detect, during one or more time periods in which the first driver was transporting at least one passenger associated with the shared mobility service, [] (see Kislovskiy Figs. 13 & 15 [0084], “determine the individual risk value 333 for the driver based on, for example, how long the driver has been on-duty and the current and/or historical driving characteristics of the driver …… transport management system can further receiver GPS data, image or video data, and/or audio data from a microphone of the driver device 385 or vehicle hardware to determine the individual risk value 333”. Kislovskiy [0096], “the driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger)”. Also, see Kislovskiy [0172], image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors”.)
filter, [[based on the detected wireless signal of the passenger device]], the driving information to obtain a subset of the driving information associated with the one or more time periods; (see Kislovskiy Figs. 2-5 [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDV’s 487. The driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger), awaiting a transport invitation, or off-duty”. Also, see Kislovskiy [0162], “system can monitor driver states for on-duty drivers of various on-demand transportation services (1300). In doing so, the transport management system can track the time that the drivers are online or on-duty (1302)”. Examiner asset that Kislovskiy filter and obtain a subset of the driving information during a driver was transporting a passenger [0166])
use a first machine learning model to generate, (Kislovskiy [0031-0032], “machine learning techniques and/or algorithms to compute fractional risk quantities …. Risk quantities can be generalized for human driving”. Also, see [0036]) based on the subset of the driving information, a safety score indicating a safety of the first driver during the one or more time periods; (see Kislovskiy Figs. 3-4 & 11-13 [0096], “correlated to the current conditions 399 to indicate the performance and driving characteristics of the driver”. Also, Kislovskiy [0162], “method of individualized risk regression based on vehicle matching … and can therefore individualize risk assessment per vehicle and/or driver given the vehicle’s or the driver’s current state”. Also, see Kislovkiy [0166], “can calculate an aggregate trip for each vehicle in the candidate set (1330). It is contemplated that this risk calculation can highly individual based on the driver state data (1332). Also, see [0031]-[0033], [0096] and [0169]. The individual risk value is calculated based on the driver state based on data collected from different sensors as showing in Figs. 3-4 (i.e., elements 346-398 & live conditions monitor 420) and [0057]-[0059], [0085]-[0087], & [0172])
Examiner Note: the driver state (1332) is based if the driver is transporting a passenger or not transporting a passenger as disclose in [0096], [0162]. 
Use a second machine learning model to generate, based on the subset of the driving information, a revenue score indicating a revenue of the first driver during the one or more time periods; and (Kislovskiy [0033], “a “trip classifier” or “trip classification engine” may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithm that classify …. Further inputs can be provided to the trip classifier, such as expected earnings or profitability for a particular vehicle class by servicing the trip given current conditions.”Kisclovskiy [0064], “estimated revenue for the vehicle”. see at least Kislovskiy Fig. 17 [0029], “expected earnings or profit per candidate vehicle”. Also, see Kislovskiy [0074] & [0165], “the cost optimizer 345 can generate an estimated trip cost or revenue 384 for each vehicle in the candidate set 323 based on the trip route”.)
transmit, via the communication interface, a notification of a ride opportunity to the first driver based on at least one of the safety score indicating the safety of the first driver during the one or more time periods or the revenue score indicating the revenue of the first driver during the one or more time periods.  (see Kislovskiy [0029][0030], “based on a number of criteria described herein, including risk, estimated time of arrival, expected earning or profit per candidate vehicle ….. selecting a most optimal vehicle to service the transport request. Also, see Kislovskiy [0133],[0166], & [0170], “select a most optimal driver (e.g., a least risky driver/route combination) to service the transport request. one a most optimal driver is selected, the transport management system can transmit a transport invitation and route data to the selected driver to facilitate the trip over the least risk route”.) but, specifically fails to disclose a wireless signal of a passenger device associated with the at least one passenger; based on the detected wireless signal of the passenger device; 
However, Harding teaches the following limitations: 
cause a mobile device associated with the first driver to detect, …   a wireless signal of a passenger device associated with the at least one passenger; filter, based on the detected wireless signal of the passenger device, (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.  ) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and detecting a voice of the passenger teaching in Kislovskiy on-demand transport system for the purpose of detecting a wireless signal of a passenger device associated with the passenger (Harding [0073]) because it would allow the system to determine that the passenger is within the vehicle during one or more time. 
Regarding Claim 20: 
(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least a processor, memory, and a communication interface, cause the computing platform to: (see Kislovskiy [0042], “non-transitory ….. processor, memory, and instructions stored on computer-readable mediums. … carrying such a program”.) 
receive, via the communication interface, driving information associated with a first driver of a shared mobility service, the driving information comprising processed sensor data received from one or more sensors of a vehicle associated with the first driver; (see Kislovskiy Figs. 3-4 & 15 [0032], “an example risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle’s or driver’s attributes, ….. driver’s safety history, current state, and driving characteristics”. Also, see Kislovskiy [0082], “the database 340 can store live driver data 347 that indicates per driver … driver’s profile information, which can indicate preferred driving areas, driver rating, an incident log and/or the driving habits or characteristics of the driver. Also, see Kislovkiy [0083]-[0085], “determining the current or historical driving characteristics of the driver …. Can receiver accelerometer data or inertial measurement unit (IMU) data from the driver’s vehicle or the driver’s computing device”.  Also, see Kislovskiy [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDVs 487. Also, see Kislovskiy [0172], “receiver IMU data (1596), image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors to determine the driving characteristics of the driver”.)
cause a mobile device associated with the first driver to detect, during one or more time periods in which the first driver was transporting at least one passenger associated with the shared mobility service [] (see Kislovskiy Figs. 13 & 15 [0084], “determine the individual risk value 333 for the driver based on, for example, how long the driver has been on-duty and the current and/or historical driving characteristics of the driver …… transport management system can further receiver GPS data, image or video data, and/or audio data from a microphone of the driver device 385 or vehicle hardware to determine the individual risk value 333”. Kislovskiy [0096], “the driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger)”. Also, see Kislovskiy [0172], image or video data (1597), and/or audio data (1598) from the driver’s computing device or vehicle sensors”.)
filter, [[based on the detected wireless signal of the passenger device]], the driving information to obtain a subset of the driving information associated with the one or more time periods; (see Kislovskiy Figs. 2-5 [0096], “the vehicle monitor 460 can also receive driver state data 482 from the driver devices of the HDV’s 487. The driver state data 482 can indicate whether the driver is on-trip (i.e., transporting a passenger), awaiting a transport invitation, or off-duty”. Also, see Kislovskiy [0162], “system can monitor driver states for on-duty drivers of various on-demand transportation services (1300). In doing so, the transport management system can track the time that the drivers are online or on-duty (1302)”. Examiner asset that Kislovskiy filter and obtain a subset of the driving information during a driver was transporting a passenger [0166])
use a first machine learning model to generate, (Kislovskiy [0031-0032], “machine learning techniques and/or algorithms to compute fractional risk quantities …. Risk quantities can be generalized for human driving”. Also, see [0036]) based on the subset of the driving information, a safety score indicating a safety of the first driver during the one or more time periods;  (see Kislovskiy Figs. 3-4 & 11-13 [0096], “correlated to the current conditions 399 to indicate the performance and driving characteristics of the driver”. Also, Kislovskiy [0162], “method of individualized risk regression based on vehicle matching … and can therefore individualize risk assessment per vehicle and/or driver given the vehicle’s or the driver’s current state”. Also, see Kislovkiy [0166], “can calculate an aggregate trip for each vehicle in the candidate set (1330). It is contemplated that this risk calculation can highly individual based on the driver state data (1332). Also, see [0031]-[0033], [0096] and [0169]. The individual risk value is calculated based on the driver state based on data collected from different sensors as showing in Figs. 3-4 (i.e., elements 346-398 & live conditions monitor 420) and [0057]-[0059], [0085]-[0087], & [0172])
Examiner Note: the driver state (1332) is based if the driver is transporting a passenger or not transporting a passenger as disclose in [0096], [0162]. 
Use a second machine learning model to generate, based on the subset of the driving information, a revenue score indicating revenue of the first driver the one or more time periods; and (Kislovskiy [0033], “a “trip classifier” or “trip classification engine” may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithm that classify …. Further inputs can be provided to the trip classifier, such as expected earnings or profitability for a particular vehicle class by servicing the trip given current conditions.”Kisclovskiy [0064], “estimated revenue for the vehicle”. see at least Kislovskiy Fig. 17 [0029], “expected earnings or profit per candidate vehicle”. Also, see Kislovskiy [0074] & [0165], “the cost optimizer 345 can generate an estimated trip cost or revenue 384 for each vehicle in the candidate set 323 based on the trip route”.)
transmit, via the communication interface, a notification of a ride opportunity to the first driver based on at least one of the safety score indicating the safety of the first driver during the one or more time periods or the revenue score indicating the revenue of the first driver during the one or more time periods. (see Kislovskiy [0029][0030], “based on a number of criteria described herein, including risk, estimated time of arrival, expected earning or profit per candidate vehicle ….. selecting a most optimal vehicle to service the transport request. Also, see Kislovskiy [0133],[0166], & [0170], “select a most optimal driver (e.g., a least risky driver/route combination) to service the transport request. one a most optimal driver is selected, the transport management system can transmit a transport invitation and route data to the selected driver to facilitate the trip over the least risk route”.) but, specifically fails to disclose a wireless signal of a passenger device associated with the at least one passenger; based on the detected wireless signal of the passenger device; 
However, Harding teaches the following limitations: 
cause a mobile device associated with the first driver to detect … a wireless signal of a passenger device associated with the at least one passenger; filter, based on the detected wireless signal of the passenger device; (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.  ) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and detecting a voice of the passenger teaching in Kislovskiy on-demand transport system 
Regarding Claim 15: (Cancelled) 

Claims 3, 5, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, In view of Lortz et al. US 2014/0200737 (hereinafter Lortz)
Regarding Claim 3: 
(Currently Amended) Kislovskiy in view of Harding disclose the method of claim 1, 
Harding further teach further comprising, receiving, by the at least one processor, during the one or more time periods in which the first driver was transporting the at least one passenger associated with the shared mobility service, a recorded audio signal of the at least one passenger; (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.  ) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and detecting a voice of the passenger teaching in Kislovskiy on-demand transport system for the purpose of detecting a wireless signal of a passenger device associated with the passenger (Harding [0073]) because it would allow the system to determine that the passenger is within the vehicle during one or more time. 
Kislovskiy in view of Harding teaches the above limitations but, specifically fails to disclose analyzing, by the at least one processor, the recorded audio signal to detect a voice of a passenger associated with the shared mobility service. 
However, Lortz teaches the following limitations: 
analyzing, by the at least one processor, the recorded audio signal to detect a voice of a passenger associated with the shared mobility service. (at least see Lortz [0026] “voice recognition module 28 Identifying user models that match the driver and/or passengers of the vehicle, the voice recognition module 28 may be further configured to compare the matching user models, including the associated voice patterns”)

Regarding Claim 5:  
 (Currently Amended) Kislovskiy in view of Harding in view of Lortz disclose the method of claim 3, 
Lortz further teach wherein the analyzing of the recorded audio signal to detect the voice of the passenger associated with the shared mobility service comprises: (see at least Lortz Paragraph 0025, “the voice recognition module 28 may be configured to identify a voice of the driver and/or passenger”)
generating, by the at least one processor, from the recorded audio signal, a first voice print; (see at least Lortz Paragraph [0025], “Recongnition module 28 may identify voice patterns that match the driver and/or passenger of the vehicle”) 3Application No. 15/650,080Docket No.: 006591.01477\US Amendment dated November 7, 2019 After Final Office Action of July 8, 2019 
comparing, by the at least one processor, the first voice print to a second voice print associated with the first driver; and (see at least Lortz Paragraph [0025], “The voice recognition module 28 may be further configured to compare the matching user models to establish a potential match of the driver and/or passenger in the voice data”)
determining, by the at least one processor, based on the comparison, that the first voice print does not match the second voice print.  (at least see Lortz Paragraph [0030], The identity manager 36 may determine that the driver and/or passengers are not registered users)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Lortz's teaching that first voice print does not match the second voice print in Kislovskiy system enables for the advantage of distinguishing speech from different voice for less distraction to the driver and accurate recording. The system will registered users to the system in the event that the occupant is identified as identified as an unregistered user, establish new profile to customize setting (Lortz (0012)). 
Regarding Claim 16: 
(Currently Amended) Kislovskiy in view of Harding disclose the computing platform of claim 14,
Harding further teach wherein the computer- readable instructions further cause the computing platform to, receive, during the one or more time periods in which the first driver was transporting the at least one passenger associated with the shared mobility service, a recorded audio signal of the at least one passenger; and, (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.  ) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and detecting a voice of the passenger teaching in Kislovskiy on-demand transport system for the purpose of detecting a wireless signal of a passenger device associated with the passenger (Harding [0073]) because it would allow the system to determine that the passenger is within the vehicle during one or more time. 
Kislovskiy in view of Harding teaches the above limitations but, specifically fails to disclose analyze6Application No. 15/650,080Docket No.: 006591.01477\USAmendment dated November 7, 2019After Final Office Action of July 8, 2019 the recorded audio signal to detect a voice of a passenger associated with the shared mobility service.    
However, Lortz teaches the following limitation: 
analyze6Application No. 15/650,080Docket No.: 006591.01477\USAmendment dated November 7, 2019After Final Office Action of July 8, 2019 the recorded audio signal to detect a voice of a passenger associated with the shared mobility service. (see at least Lortz [0026] “voice recognition module 28 Identifying user models that match the driver and/or passengers of the vehicle, the voice recognition module 28 may be further configured to compare the matching user models, including the associated voice patterns”)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding teaches of detecting a wireless signal associated with a passenger (Harding [0073]) and Lortz teaching of detect a voice of the passenger in Kislovskiy system for the purpose of configuring vehicle to personal preferences of the identified registered user (Lortz (0044)) because it will allow the system to determine the passenger is within the vehicle and determine the time the driver was transporting a passenger. 
Regarding Claim 17: 
(Currently Amended) Kislovskiy in view of Harding in view of Lortz in view of Lortz disclose the computing platform of claim 16, 
Lortz further teach wherein the computer- readable instructions that cause the computing platform to analyze the recorded audio signal to detect a voice of the passenger associated with the shared mobility service comprise computer- readable instructions that cause the computing platform to: (see at least Lortz Paragraph 0025, “the voice recognition module 28 may be configured to identify a voice of the driver and/or passenger”)
generate, by the at least one processor, from the recorded audio signal, a first voice print; (see at least Lortz Paragraph [0025], “Recongnition module 28 may identify voice patterns that match the driver and/or passenger of the vehicle”) 3Application No. 15/650,080Docket No.: 006591.01477\US Amendment dated November 7, 2019 After Final Office Action of July 8, 2019
compare, by the at least one processor, the first voice print to a second voice print associated with the first driver; and (see at least Lortz Paragraph [0025], “The voice recognition module 28 may be further configured to compare the matching user models to establish a potential match of the driver and/or passenger in the voice data”)
determine, by the at least one processor, based on the comparison, that the first voice print does not match the second voice print.  (at least see Lortz Paragraph [0030], The identity manager 36 may determine that the driver and/or passengers are not registered users)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Lortz's teaching that first voice print does not match the second voice print in Kislovskiy system enables for the advantage of distinguishing speech from different voice for less distraction to the driver and accurate recording. The system 
Regarding Claim 21: 
(New) Kislovskiy in view of Harding disclose the one or more non-transitory computer-readable media of claim 20, 
Harding further teach wherein the computer-readable instructions further cause the computing platform to: receive, during the one or more time periods in which the first driver was transporting the at least one passenger associated with the shared mobility service, a recorded audio signal of the at least one passenger; and (at least see Harding Fig. 1 & 4 [0007], “a first audio signal that indicates the presence of the first computing device, and monitoring for a response to the first audio signal for a period of time”. Harding [0071], “defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route.) therefore, passengers may not be granted a continuous authorization to receive a driver’s navigation data … limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.” Harding [0073], “the driver’s device 310a may broadcast signal (e.g., an audio signal) that is receivable by all of the passenger’s device 312a due to their proximity to the driver’s device 310a in the vehicle”.  ) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding detecting a wireless signal feature and 
Kislovskiy in view of Harding teaches the above limitations but, specifically fails to disclose analyze the recorded audio signal to detect a voice of a passenger associated with the shared mobility service.  
However, Lortz teaches the following limitations: 
analyze the recorded audio signal to detect a voice of a passenger associated with the shared mobility service.  (at least see Lortz [0026] “voice recognition module 28 Identifying user models that match the driver and/or passengers of the vehicle, the voice recognition module 28 may be further configured to compare the matching user models, including the associated voice patterns”)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Harding teaches of detecting a wireless signal associated with a passenger (Harding [0073])  and Lortz teaching of detect a voice of the passenger in Kislovskiy system for the purpose of configuring vehicle to personal preferences of the identified registered user (Lortz (0044)) because it will allow the system to determine the 

Regarding Claim 22: 
(New) Kislovskiy in view of Harding in view of Lortz disclose the one or more non-transitory computer-readable media of claim 21, 
Lortz further teach wherein the computer-readable instructions that cause the computing platform to analyze the recorded audio signal to detect a voice of the passenger associated with the shared mobility service comprise computer-readable instructions that cause the computing platform to: (see at least Lortz Paragraph 0025, “the voice recognition module 28 may be configured to identify a voice of the driver and/or passenger”)
Generate, from the recorded audio signal, a first voice print; (see at least Lortz Paragraph [0025], “Recognition module 28 may identify voice patterns that match the driver and/or passenger of the vehicle”) 3Application No. 15/650,080Docket No.: 006591.01477\US Amendment dated November 7, 2019 After Final Office Action of July 8, 2019 
compare the first voice print to a second voice print associated with the first driver; and (see at least Lortz Paragraph [0025], “The voice recognition module 28 may be further configured to compare the matching user models to establish a potential match of the driver and/or passenger in the voice data”)
determine, based on the comparison, that the first voice print does not match the second voice print. (at least see Lortz Paragraph [0030], The identity manager 36 may determine that the driver and/or passengers are not registered users)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Lortz's teaching that first voice print does not match the second voice print in Kislovskiy system enables for the advantage of distinguishing speech from different voice for less distraction to the driver and accurate recording. The system will registered users to the system in the event that the occupant is identified as identified as an unregistered user, establish new profile to customize setting (Lortz (0012)). 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding) in view of Lortz et al. US 2014/0200737 (hereinafter Lortz). Further, In view of Thyssen et al. US 6,633,841 B1 (hereinafter Thyssen)
Regarding Claim 4: 
(Currently Amended) Kislovskiy in view of Harding in view of Lortz disclose the method of claim 3 but, specifically fails to disclose wherein the analyzing of the recorded audio signal to detect the voice of the passenger associated with the shared mobility service comprises: determining, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detecting the voice of the passenger associated with the shared mobility service responsive to determining that the recorded audio signal does not contain a media program.
However, Thyssen teaches the following limitations: 
determining, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detecting the voice of the passenger associated with the shared mobility service responsive to determining that the recorded audio signal does not contain a media program.  (at least see Thyssen Col 12 Lines 3-7, Fig 5, “Circuitry 516 of Fig, 5, serves to classify the signal as either having the substantially music characteristic or the substantially non-music-like characteristics).
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Thyssen's teaching to determine that the recorded audio signal does not contain a media program in Kislovskiy enables for the advantage of enhancing the listening experience and to classify substantially music-like signals as background noise signals (Thyssen (Col 6 Lines 5-15)).
Regarding Claim 18: 
(Currently Amended) Kislovskiy in view of Harding in view of Lortz disclose The computing platform of claim 16 but, specifically fails to disclose wherein the computer- readable instructions that cause the computing platform to analyze the recorded audio signal to detect a voice of the passenger associated with the shared mobility service comprise computer- readable instructions that cause the computing platform to: determine, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detect the voice of the passenger responsive to determining that the recorded audio signal does not contain a media program.
However, Thyssen teaches the following limitation: 
determine, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detect the voice of the passenger responsive to determining that the recorded audio signal does not contain a media program.  (at least see Thyssen Col 12 Lines 3-7, Fig 5, “Circuitry 516 of Fig, 5, serves to classify the signal as either having the substantially music characteristic or the substantially non-music-like characteristics).
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Thyssen's teaching to determine that the recorded audio signal does not contain a media program in Kislovskiy enables for the advantage of . 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, In view of Catten US 2010/0035632 (hereinafter Catten)
Regarding Claim 6: 
(Currently Amended) Kislovskiy in view of Harding disclose the method of claim 1 but, specifically fails to disclose further comprising, after receiving the wireless signal: analyzing, by the at least one processor, the wireless signal to determine a number of mobile devices present in the vehicle. 
However, Catten teaches the following limitation: 
further comprising, after receiving the wireless signal: analyzing, by the at least one processor, the wireless signal to determine a number of mobile devices present in the vehicle.  (see at least Catten [0046], “Received amplitude levels of the wireless signals are used to determine if the mobile phone is that of the driver or that of another nearby user, such as a passenger or a nearby driver or passenger in a different vehicle”)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Catten teaching of using wireless signal to determine a 
Regarding Claim 19: 
(Currently Amended) Kislovskiy in view of Harding disclose the computing platform of claim 14 but, specifically fails to disclose wherein the computer-readable instructions further cause the computing platform to, after receiving the wireless signal, analyze the wireless signal to determine a number of mobile devices inside the vehicle.   
However, Catten teaches the following limitation: 
wherein the computer-readable instructions further cause the computing platform to, after receiving the wireless signal, analyze the wireless signal to determine a number of mobile devices inside the vehicle.    (see at least Catten [0046], “Received amplitude levels of the wireless signals are used to determine if the mobile phone is that of the driver or that of another nearby user, such as a passenger or a nearby driver or passenger in a different vehicle”)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Catten teaching of using wireless signal to determine a number of mobile devices in Kislovskiy determine any of passengers and associated . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, In view of Ellen Huet Uber Tests Taking Even More From Its Drivers With 30% Commission May 18, 2015, (hereinafter Huet)
https://www.forbes.com/sites/ellenhuet/2015/05/18/uber-new-uberx-tiered-commission-30-percent/#5ee5b0a043f6
Regarding Claim 8:  
(Original) Kislovskiy in view of Harding disclose the method of claim 1, 
Kislovskiy further comprising determining, by the at least one processor, based on the first score, [a fare rates] to award to the first driver. (see Kislovskiy [0032], “driver’s safety history, current state, and driving characteristics ….. provide a lowest risk route or other optimal route (e.g., optimized across risk, time, dollar earning, etc.)”. Also, see Kislovskiy [0033], “expected earning or profitability for a particular vehicle class by servicing the trip given current conditions”. Also, see Kislovskiy [0165], “the estimated profitability can be determined based on a variety of parameters, ……. Which impact the fare rates .. a cost for each vehicle based on the transport demand within the local vicinity of that vehicle’s current location.”) but, specifically fails to disclose further comprising determining, by the at least one processor, based on the first score, a percentage of a fare to award to the first driver.
However, Huet teaches the following limitation: 
further comprising determining, by the at least one processor, based on the first score, a percentage of a fare to award to the first driver (see at least Ellen Huet Page 2 “UberX drivers will pay a 30% commission on their first 20 rides in a week, 25% on their next 20 rides, and then 20% on any rides beyond that”. The driver will receive 70% of the fare in the beginning and increase to 80% when giving riders for a certain time)  
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Huet teaching of incentivizing driver by awarding bigger commission in Kislovskiy to increase the driver fare percentage based on the number of rides for the purpose of incentivizing drivers to take more rides (Huet Page 2)). 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, In view of Remboski et al US 6925425 (hereinafter Remboski)
Regarding Claim 9: 
(Currently Amended) Kislovskiy in view of Harding disclose the method of claim 1 but, specifically fails to disclose further comprising determining, by the at least one processor, a number of passengers associated with the shared mobility service inside the vehicle associated with the first driver.  
However, Remboski teaches the following limitation:
determining, by the at least one processor, a number of passengers associated with the shared mobility service inside the vehicle associated with the first driver. (see at least Remboski Col 7 lines 56-60, “Sensors may include seat pressure sensors to determine the number of passengers in the vehicle”).
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Remboki’s seat pressure sensor teaching in Kislovskiy scoring calculation for the purpose of monitoring activities of the vehicle passengers (Remboski (Col 13, Lines 45-48)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, in view Michael Carney, Uber continues to screw its Carney)
https://pando.com/2014/09/04/uber-continues-to-screw-its-partners-now-by-forcing-uber-black-drivers-accept-uberx-fares/ 
Regarding Claim 12: 
(Currently Amended) Kislovskiy in view of Harding disclose the method of claim 11 but, specifically fails to disclose further comprising increasing, based on a determination that a potential passenger associated with the ride opportunity is also associated with the attribute, a percentage of a fare awarded to the first driver.   
However, Carney teaches the following limitation: 
further comprising increasing, based on a determination that a potential passenger associated with the ride opportunity is also associated with the attribute, a percentage of a fare awarded to the first driver.  (see at least Carney Page 2 lines 4-8, “Uber Black and Uber SUV services, to receive (and potentially accept) requests from riders on its economy UberX and UberXL tiers”, Also, see at least Page 2 lines 9-14, “Uber Black and SUV drivers given the option to designate their vehicles – typically luxury vehicles line towncars, Mercedes, and Cadillacs – as being available to pick up riders set to expect little more than a Prius or Camry”). See also Carney Page 6, “Commission on uberX fares is only 20%, which is lower than the 25% on BLACK and 28%on SUV”. As shown, both 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Carney teaching rider has to be in UberX class and the driver will accept ride of UberX class based on determination in Kislovskiy because drivers who receive more trip requests make more money, even after accounting for any additional expenses (Carney (Page 2)).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al US 2018/0342033 A1 (hereinafter Kislovskiy) in view of Harding et al. US 2017/0215031 A1 (hereinafter Harding). Further, in view of Pan et al. US 20170138749 (hereinafter Pan).
Regarding Claim 13: 
(Previously Presented) Kislovskiy in view of Harding disclose the method of claim 1, further comprising: 
Pan further teach the following: 
determining a similarity between a first profile of a potential passenger associated with the ride opportunity and a second profile of a current passenger being transported by the first driver; and (see at least Pan et al. [0035] “system 100 to implement constraints on rider pairings, by for example, limiting the deviation of existing trip to accommodate rider pooling when a trip of a newly added rider causes the completion time of the existing trip to exceed a given threshold.”)
determining, based on the similarity, a fare for the potential passenger.  (see at least Pan et al. [0056], “Variations can consider other attributes of a rider’s trip, such as modification to trip distance, fare price, and/or fare comparison (as between rider pool and singular transport) given the rider’s pickup and drop-off locations). 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Pan teaching of pairing additional rider to existing ride in Kislovskiy management system to reduce fares to each rider, while increasing revenue and/or profit for the driver (Pan (0015)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feld, Michael, Tim Schwartz, and Christian Müller. "This is me: Using ambient voice patterns for in-car positioning." International Joint Conference on Ambient Intelligence. Springer, Berlin, Heidelberg, 2010. 
Chu, Hon Lung, et al. "In-vehicle driver detection using mobile phone sensors." ACM MobiSys. 2011.
                                                                                                                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAMZEH OBAID/Examiner, Art Unit 3623             

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623